It is a great honour for me to address the
Assembly at its fifty-fourth session, and its President, Mr.
Theo-Ben Gurirab. You may be assured, Sir, of my
highest respect, and may I extend to you my best wishes
for success in your efforts.
This fifty-fourth Assembly, the last before the year
2000, inevitably gives us food for thought. On the one
hand, it urges us to turn to the achievements and the
major successes of which the United Nations can rightly
be proud. On the other hand, it urges us to rise to all the
challenges which the new millennium will not fail to put
before us. May our debates here help establish peace and
security throughout the world, settle conflicts and develop
innovative solutions to the problems we will have to face.
The noble ideals which have guided the United
Nations over the years have neither become outdated nor
lost their relevance. Peace in the world, combating
poverty, defending human rights — this is a programme
which is still in force and whose goals could not be more
clear-cut. It is rather like the struggle of the mythical hero
against the Hydra: he cuts off one head and nine more
grow in its place. Nevertheless, we cannot possibly give
up the fight and we must not drop our guard, not if the
world we wish to build is a civilized one.
8


(spoke in English)
The fifty-fourth General Assembly of the United
Nations is being held at a time when the United Nations
system has experienced a certain amount of strain and is
faced with important challenges. These have given rise to
questions about the effectiveness and the very relevance of
this body within the contemporary international system.
This scepticism ranges from concerns about the capability
of the Organization to address regional conflicts and the
needs of the developing world, to concerns about budgetary
management problems. No doubt there is some basis for
each of those concerns. Nevertheless, they should not
undermine the fundamental importance of a truly global
Organization which over a period of decades has earned
respect around the world. Our ranks are constantly growing,
and the United Nations continues to approach the goal of
truly worldwide representation.
Let me take this opportunity to congratulate the
Republic of Kiribati, the Republic of Nauru and the
Kingdom of Tonga upon their admission to United Nations
membership.
The reform process of the United Nations is under
way, and my country, Latvia, fully supports it. After all,
Member States are the ones that set the agenda of the
Organization, and it will be the quality and commitment of
each State that will ultimately determine the success or
failure of our common efforts.
Some of the negative feelings about the United
Nations stem from excessive expectations. One cannot view
the United Nations as a panacea, particularly where
decisions on long-lasting regional problems are concerned
or when preventive actions on a regional level are long
overdue. Yet even in those situations a modern United
Nations system is expected to seek earlier and more
effective involvement than was the case in South-East
Europe, East Timor or the Middle East. It must be stressed
that the painful refugee crisis of Kosovo could not possibly
be resolved without the direct involvement of the United
Nations and its institutions. But, sadly, the maximum
potential of the United Nations cannot always be utilized
because of prejudice, lack of political will or perceived
political ambitions. Let us not forget that the costs of our
reluctance to take action are extremely high: too often our
reluctance results in the deaths of innocent people and is
the cause of wholesale destruction which may take years
and decades to remedy.
The topical issues of cooperation, conflict
prevention, non-proliferation, arms control and
disarmament, humanitarian questions, environmental
protection, poverty eradication and gender equality need
to be addressed on a global scale. Without a doubt, the
United Nations and its institutions must play an
increasingly important role in resolving these issues.
Since the mandate of the United Nations is to serve
humanity, the United Nations should observe the principle
of universality. The United Nations capacity for conflict
prevention and preventive diplomacy is by no means
exhausted and further attention should be paid to fostering
the observance of these preventive principles throughout
the world.
Even as we speak here today, many people in this
world are suffering at the hands of terrorists or live under
terrorist threat. Any instances of terrorism should be
universally condemned, and steps must be taken to
strengthen the international response to this problem.
For the United Nations to become a truly modern
Organization, it must reflect the new realities of a
changed international context. Reform of the Security
Council remains central to the revitalization programme
of the United Nations and should reflect both the needs of
the international community and present-day realities. The
acquisition or possession of nuclear weapons must no
longer be the basis for super-Power status, and the future
model of the Council will have to reflect this reality. That
model should also make the Council more open to the
views and contributions of smaller States and non-
permanent members.
How does Latvia see its contribution to the new
United Nations? My country is one of those nations that
could not be a part of the United Nations at its inception;
because freedom of choice was forbidden our people
when Latvia lost its independence in 1940, we have
special respect for this principle today. We also reserve a
special place in our hearts for the United Nations because
it was the first international Organization which we joined
after the restoration of independence in 1991. It was a
moment of celebration, pride and even euphoria as justice
prevailed and a long struggle to join the community of
nations finally came to an end.
But our people quickly realized that we were now
setting out along a new road. After a 50-year delay,
Latvia was faced with the task of becoming an equal,
responsible and contributing member of a new Europe
and a new, globalized international community.
9


Membership in the United Nations was just the first
step along that road towards reasserting our national and
our human rights. More importantly, we recognized our
responsibility to help other nations setting out on this path.
Yet, even at the very end of this century, we still
encounter thinking which a priori denies the right of nations
to choose their own destiny. Thankfully, such views are
becoming less and less acceptable as the years go by. For
Latvia, as a free and sovereign nation, the last few years
have been a remarkably successful period of active
integration into the international community, of internal
restructuring, of wide-ranging reforms and societal
regeneration. Fifty years of occupation have left us with a
heavy social, economic and psychological legacy, but we
have made tremendous efforts to overcome this in every
way. The support offered by the United Nations in this
onerous task has been of enormous significance and I
should like to take this opportunity to reiterate the heartfelt
appreciation of Latvia for the invaluable assistance provided
by the United Nations.
During this century Latvia has made a remarkable
turnaround. It has gone from the depths of tragedy to the
heights of success. In a few short years, Latvia has grown
into a politically stable State with strong democratic
institutions and practices. Latvia has restored a thriving
market economy and a deep respect for individual rights
and freedoms. Over the past few years and with the help of
the international community, Latvia has attached particular
importance to the process of forming a fully integrated,
harmonious society. It is a challenging but critically
important task for my country, the more so because of the
burdens imposed by our historical legacy. We perceive it as
an ongoing process that involves many cultural and
educational aspects and includes the important element of
the individual’s right to choose. Our goal is to give each
resident of our country an equal opportunity to contribute
to a civic identity that shares common goals and values
with all Europe. As part of this programme, my country
will continue to attach particular importance to
strengthening the role of the Latvian language and
incorporating minorities into the everyday affairs of the
country.
Latvia believes in complementarity between regional
and global efforts. For Latvia, integration into Europe
remains a high priority but it is not the end of the road.
Integration into the transatlantic security alliance would be
a prudent step but not a sufficient one. For Latvia to
succeed, and for the people of Latvia to have the full
opportunity they deserve to live secure, healthy and
prosperous lives, Latvia must be integrated into the
political, business and intellectual exchange of the global
community.
We are very proud that on 10 February 1999 Latvia
became the first Baltic State to join the World Trade
Organization as a full-fledged member.
Within the range of its capabilities, Latvia has
participated in peace operations in the Balkans and has
contributed to relieving the suffering of Kosovo refugees.
Latvia has been an active contributor to United
Nations revitalization through its membership in the
Economic and Social Council and the Commission on
Human Rights.
Latvia has put forward its candidature for the
Security Council elections in 2005. This spring my
country signed the Statute of the International Criminal
Court and is currently planning the ratification process.
A very visible indication of our appreciation of the
work of the United Nations and a concrete manifestation
of Latvia’s support for the Secretary General’s
programme for United Nations reform is our donation of
a historic, fully renovated building in the centre of our
capital as a shared home for all United Nations agencies
in Latvia. On 16 July this year, and as one of my first
official functions as President, I had the pleasure of
participating in the official inauguration of the United
Nations House in Riga, one of the first United Nations
Houses in Europe and the very first in our region.
I should like to express my country’s full support for
the proposed Millennium Assembly of 2000 and trust that
it will become a landmark in setting our sights for the
twenty-first century.
May the results of the fifty-fourth session of the
General Assembly advance our common cause at the
dawn of the new millennium.








